      Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

------------------------------------------------------------------------x
 Adina Harris,
 a/k/a Adina Grover

                        Plaintiff,                                      C.A. No.:




        -against-                                                      Demand for Trial by Jury

 Transunion, LLC,
 Rise Credit of Georgia, LLC,
 d/b/a Rise Credit,

                        Defendant(s).
------------------------------------------------------------------------x

                                        COMPLAINT
       Plaintiff Adina Harris ("Plaintiff"), by and through her attorneys, and as for

her Complaint against Defendant Transunion, LLC (“Transunion”), and Defendant

Rise Credit of Georgia, LLC, d/b/a Rise Credit (“Rise”), respectfully sets forth,

complains, and alleges, upon information and belief, the following:

                             JURISDICTION AND VENUE

   1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as

       well as 15 U.S.C. § 1681p et seq.
  Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 2 of 16




2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2),

   being that the acts and transactions occurred here, Plaintiff resides here, and

   the Defendants transact business here.

3. Plaintiff brings this action for damages arising from the Defendants’

   violations of 15 U.S.C. § 1681 et seq., commonly known as the Fair Credit

   Reporting Act (“FCRA”).

                                  PARTIES

4. Plaintiff is a resident of the State of Georgia, County of Rockdale.

5. At all times material hereto, Plaintiff was a “consumer” as said term is

   defined under 15 U.S.C. § 1681a(c).

6. Defendant TransUnion, LLC is a consumer reporting agency as defined by

   15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

   in this judicial district. Defendant Transunion is a Delaware corporation

   registered to do business in the State of Georgia, and may be served with

   process upon the Prentice Hall Corporation System, Inc., its registered agent

   for service of process at 40 Technology Parkway South, #300, Norcross,

   GA, 30092.

7. At all times material here to Transunion is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing
  Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 3 of 16




   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

8. At all times material hereto, Transunion disbursed such consumer reports to

   third parties under a contract for monetary compensation.

9. Defendant Rise Credit of Georgia, LLC d/b/a Rise Credit is a person who

   furnishes information to consumer reporting agencies under 15 U.S.C.

   § 1681s-2 with an address at 4150 International Plaza, Suite 300, Fort

   Worth, TX, 76109.



                       FACTUAL ALLEGATIONS

10.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

                         Rise Dispute and Violation

11.On information and belief, on a date better known to Defendant Transunion,

   Transunion prepared and issued credit reports concerning the Plaintiff that

   included inaccurate information relating to her Rise account.

12.Specifically, the inaccurate information furnished by Defendant Rise and

   published by Transunion is inaccurate since the same debt was being
  Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 4 of 16




   reported twice on the Plaintiff’s credit report, as well as the overall balance

   being incorrect.

13.Transunion has been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports that

   they have disseminated to various persons and credit grantors, both known

   and unknown.

14.Plaintiff notified Transunion that she disputed the accuracy of the

   information being reported on or around February 27, 2019, via a mailed

   dispute letter.

15.It is believed and therefore averred that Transunion notified Defendant Rise

   of the Plaintiff’s dispute.

16.Upon receipt of the dispute of the account from the Plaintiff by Transunion,

   Rise failed to conduct a reasonable investigation and continued to report

   false and inaccurate adverse information on the consumer report of the

   Plaintiff with respect to the disputed account.

17.Furthermore, instead of fixing the disputed balance, Defendant Rise made a

   duplicate entry of the account on the Plaintiff’s credit report.

18.Despite the dispute by the Plaintiff that the information on her consumer

   report was inaccurate with respect to the dispute account, Transunion did not

   evaluate or consider any of the information, claims, or evidence of the
  Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 5 of 16




   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

19.Transunion violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

   reasonable investigation and failed to delete or correct the disputed trade

   lines within 30 days of receiving Plaintiff’s dispute letter.

20.Furthermore Transunion, should have blocked the account from being

   reported a second time.

21.Notwithstanding Plaintiff’s efforts, Transunion sent Plaintiff correspondence

   indicating their intent to continue publishing the inaccurate information and

   Defendants continued to publish and disseminate such inaccurate

   information to other third parties, persons, entities and credit grantors.

22.As a result of Defendants’ failure to comply with the FCRA, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit

   from credit, a chilling effect on applications for future credit, and the mental

   and emotional pain, anguish, humiliation and embarrassment of credit

   denial.

                       FIRST CAUSE OF ACTION
             (Willful Violation of the FCRA as to Transunion)
23.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.
  Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 6 of 16




24.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

25.Transunion violated 15 U.S.C. § 1681e by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Transunion maintained

   concerning the Plaintiff.

26.Transunion has willfully and recklessly failed to comply with the Act. The

   failure of Transunion to comply with the Act include but are not necessarily

   limited to the following:

a) The failure to follow reasonable procedures to assure the maximum possible

   accuracy of the information reported, including duplicative reporting;

b) The failure to correct erroneous personal information regarding the Plaintiff

   after a reasonable request by the Plaintiff;

c) The failure to remove and/or correct the inaccuracy and derogatory credit

   information after a reasonable request by the Plaintiff;

d) The failure to promptly and adequately investigate information which

   Defendant Transunion had notice was inaccurate;

e) The continual placement of inaccurate information into the credit report of the

   Plaintiff after being advised by the Plaintiff that the information was

   inaccurate;
  Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 7 of 16




f) The failure to note in the credit report that the Plaintiff disputed the accuracy

   of the information;

g) The failure to promptly delete information that was found to be inaccurate, or

   could not be verified, or that the source of information had advised Transunion

   to delete;

h) The failure to take adequate steps to verify information Transunion had reason

   to believe was inaccurate before including it in the credit report of the

   consumer.

27.As a result of the conduct, action and inaction of Transunion, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

28.The conduct, action and inaction of Transunion was willful rendering

   Transunion liable for actual, statutory and punitive damages in an amount to

   be determined by a Judge and/or Jury pursuant to 15 U.S.C. § 1681n.

29.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

   Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

   § 1681n.
     Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 8 of 16




   WHEREFORE, Plaintiff, Adina Harris, an individual, demands judgment in her

favor against Defendant, Transunion, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                          SECOND CAUSE OF ACTION
              (Negligent Violation of the FCRA as to Transunion)
   30.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   31.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.

   32.Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

      information from the credit file of the Plaintiff after receiving actual notice of

      such inaccuracies and conducting reinvestigation and by failing to maintain

      reasonable procedures with which to verify the disputed information in the

      credit file of the Plaintiff.

   33.Transunion has negligently failed to comply with the Act. The failure of

      Transunion to comply with the Act include but are not necessarily limited to

      the following:

             a) The failure to follow reasonable procedures to assure the maximum

                possible accuracy of the information reported, including duplicative

                reporting;
  Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 9 of 16




         b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

            which Defendant Transunion had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

         g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Transunion to delete;

         h) The failure to take adequate steps to verify information Transunion

            had reason to believe was inaccurate before including it in the credit

            report of the consumer.

34.As a result of the conduct, action and inaction of Transunion, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from
     Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 10 of 16




      credit, and the mental and emotional pain, anguish, humiliation and

      embarrassment of credit denial.

   35.The conduct, action and inaction of Transunion was negligent, entitling the

      Plaintiff to damages under 15 U.S.C. § 1681o.

   36.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Transunion in an amount to be determined by the Court pursuant to 15 U.S.C.

      § 1681n and 1681o.

   WHEREFORE, Plaintiff, Adina Harris, an individual, demands judgment in her

favor against Defendant, Transunion, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                          THIRD CAUSE OF ACTION
                    (Willful Violation of the FCRA as to Rise)
   37.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   38.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

      § 1681 et seq.

   39.Pursuant to the Act, all persons who furnished information to reporting

      agencies must participate in re-investigations conducted by the agencies when

      consumers dispute the accuracy and completeness of information contained

      in a consumer credit report.
  Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 11 of 16




40.Pursuant to the Act, a furnisher of disputed information is notified by the

   reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

41.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate,

   the information from a furnisher such as the one listed above must report the

   results to other agencies which were supplied such information.

42.The Defendant Rise violated 15 U.S.C. § 1681s-2(a) by the publishing of the

   Account Liability Representation; by failing to fully and properly investigate

   the dispute of the Plaintiff with respect to the Account Liability

   Representation; by failing to review all relevant information regarding same

   by failing to correctly report results of an accurate investigation to the credit

   reporting agencies.

43.Specifically, the Defendant Rise continued to report this account on the

   Plaintiff’s credit report after being notified of her dispute regarding the

   inaccurate and materially misleading account information.

44.Additionally, the Defendant Rise reported a duplicative credit reporting of the

   account.
     Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 12 of 16




   45.As a result of the conduct, action and inaction of the Defendant Rise, the

      Plaintiff suffered damage for the loss of credit, loss of the ability to purchase

      and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   46.The conduct, action and inaction of Defendant Rise was willful, rendering

      Defendant Rise liable for actual, statutory and punitive damages in an amount

      to be determined by a jury pursuant to 15 U.S.C. § 1681n.

   47.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      Defendant Rise in an amount to be determined by the Court pursuant to 15

      U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Adina Harris, an individual, demands judgment in her

favor against Defendant, Rise, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681n.

                        FOURTH CAUSE OF ACTION
                  (Negligent Violation of the FCRA as to Rise)
   48.Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein with the same force and effect as if

      the same were set forth at length herein.

   49.This is an action for negligent violation of the Fair Credit Reporting Act

      U.S.C. § 1681 et seq.
 Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 13 of 16




50.Pursuant to the Act, all persons who furnished information to reporting

   agencies must participate in re-investigations conducted by the agencies when

   consumers dispute the accuracy and completeness of information contained

   in a consumer credit report.

51.Pursuant to the Act, a furnisher of disputed information is notified by the

   reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

52.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or inaccurate,

   the information from a furnisher such as the above-named Defendant must

   report the results to other agencies which were supplied such information.

53.Defendant Rise is liable to the Plaintiff for failing to comply with the

   requirements imposed on furnishers of information pursuant to 15 U.S.C.

   § 1681s-2b.

54.After receiving the Dispute Notice from Transunion, Defendant Rise

   negligently failed to conduct its reinvestigation in good faith.

55.Additionally, the Defendant Rise added a duplicative reporting of the account

   to the Plaintiff’s credit report.
     Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 14 of 16




   56.A reasonable investigation would require a furnisher such as Defendant Rise

      to consider and evaluate a specific dispute by the consumer, along with all

      other facts, evidence and materials provided by the agency to the furnisher.

   57.The conduct, action and inaction of Defendant Rise was negligent, entitling

      the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   58.As a result of the conduct, action and inaction of the Defendant Rise, the

      Plaintiff suffered damage for the loss of credit, loss of the ability to purchase

      and benefit from credit, and the mental and emotional pain, anguish,

      humiliation and embarrassment of credit denials.

   59.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

      the Defendant Rise in an amount to be determined by the Court pursuant to

      15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Adina Harris, an individual, demands judgment in her

favor against Defendant, Rise, for damages together with attorney’s fees and court

costs pursuant to 15 U.S.C. § 1681o.



                         DEMAND FOR TRIAL BY JURY

   60.Plaintiff demands and hereby respectfully requests a trial by jury for all

      claims and issues this complaint to which Plaintiff is or may be entitled to a

      jury trial.
    Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 15 of 16




                           PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

     a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be

        awarded for each negligent violation as alleged herein;

     b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

     c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

     d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

     e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

     f) For attorney fees and costs provided and pursuant to 15 U.S.C.

        § 1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

     g) For any such other and further relief, as well as further costs, expenses

        and disbursements of this action as this Court may deem just and proper.


Dated: December 30, 2020                           Respectfully Submitted,

                                                   s/ Misty Oaks Paxton
                                                   By: Misty Oaks Paxton, Esq.
                                                   3895 Brookgreen Pt.
                                                   Decatur, GA, 30034
                                                   Phone: (404) 725-5697
                                                   Fax: (775) 320-3698
                                                   attyoaks@yahoo.com
                                                   Attorney for Plaintiff


                                                   /s/ Yaakov Saks
                                                   Stein Saks, PLLC
                                                   By: Yaakov Saks
Case 1:21-cv-00049-ELR-WEJ Document 1 Filed 01/06/21 Page 16 of 16




                                         285 Passaic Street
                                         Hackensack, NJ 07601
                                         Phone: (201) 282-6500 ext. 101
                                         Fax: (201)-282-6501
                                         ysaks@steinsakslegal.com
                                         pro hac vice pending
